Citation Nr: 1520934	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for diabetes mellitus, to include type I and type II, as due to herbicide exposure. 

4.  Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus, type II, and/or as secondary to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and/or as secondary to herbicide exposure.

6.  Entitlement to service connection for bilateral peripheral neuropathy of upper and lower extremities, to include as secondary to diabetes mellitus, type II, and/or as secondary to herbicide exposure.

7.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, type II, and/or as secondary to herbicide exposure.

8.  Entitlement to service connection for a bilateral hearing loss.

9.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in February 2015.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking entitlement to service connection for a back disability, a bilateral hip disability, and diabetes mellitus, type I. 

2.  The evidence of record establishes that the Veteran had boots on the ground in the Republic of Vietnam repeatedly during his service there, and is therefore presumed to have been exposed to herbicides.

3.  The Veteran's diagnosed diabetes mellitus, type II, is presumed to have been caused by his in-service herbicide exposure.

4.  The Veteran's bilateral eye disability, hypertension, bilateral peripheral neuropathy of upper and lower extremities and kidney disability have all been linked by medical professionals to his diabetes mellitus.  

5.  Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement for service connection for a back disability, a bilateral hip disability, and diabetes mellitus, type I, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Criteria for service connection for a bilateral eye disability, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Criteria for service connection for hypertension, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Criteria for service connection for bilateral peripheral neuropathy of upper and lower extremities, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  Criteria for service connection for a kidney disability, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
8.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A.  § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including diabetes mellitus, type II, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

I.  Back Disability, Bilateral Hip Disability, and Diabetes Mellitus, Type I

On March 13, 2015, the Board received a letter indicating that the Veteran wished to withdraw his claims for a back disability, a bilateral hip disability, and diabetes mellitus, type I, which are currently on appeal before the Board.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter(s) in question.  See 38 C.F.R. § 20.204(b) (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of March 13, 2015, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of a back disability, a bilateral hip disability, and diabetes mellitus, type I, is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

II.  Diabetes Mellitus, Type II, Bilateral Eye Disability, Hypertension, 
Bilateral Peripheral Neuropathy of Upper and Lower Extremities, 
and Kidney Disability,

As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus, type II, a bilateral eye disability, hypertension, peripheral neuropathy, or a kidney disability.  Indeed, there were no complaints of any of those conditions shown in the service treatment records (STRs).  The Veteran's separation physical in October 1973 did not find any of the above-mentioned conditions to be present.

As such, the Veteran's claim turns on whether he can establish exposure to herbicides while in active service.

In this regard, the Veteran's service personnel records show that he served aboard the USS Kansas.  The records do not explicitly show that the Veteran set foot in the Republic of Vietnam.  However, the Veteran has reported multiple times, and has testified in his February 2015 hearing before the Board, that while the USS Kansas was anchored in Da Nang and Vang Tau, he was part of the crew who ran small boats to the shore to drop off supplies on the coast, or to go inland to deliver supplies and mail.  The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible oral and written testimony that, during his posting on the USS Kansas, he took trips to Vietnam, landed there, and stayed there for hours at a time to deliver supplies and mail.  The Veteran has also submitted ship logs showing that the USS Kansas docked in Vietnam during his service aboard. 

As a whole, the Veteran is found to have had "boots on the ground" in the Republic of Vietnam, and he is therefore presumed to have been exposed to herbicides during his active service.

VA medical records associated with the Veteran's claims file establish that he has a current diagnosis of diabetes mellitus, type II.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), the Veteran's claim for service connection for diabetes mellitus is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is also seeking service connection for a bilateral eye disability, hypertension, bilateral peripheral neuropathy of both upper and lower extremities, and a kidney disability, all as secondary to diabetes mellitus. 

As an initial point, in the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

In this case, the Veteran separated from service in 1973, but his neurological problems, eye issues, hypertension, and kidney issues did not manifest for a number of years thereafter.  However, a medical professional has stated that the Veteran's eye disability, hypertension, peripheral neuropathy, and kidney disability are all secondary to his diabetes mellitus.  Namely, VA examinations conducted in June 2011 provided opinions which stated that the above-enumerated conditions were secondary to the Veteran's diabetes.  This hereby decision has granted the Veteran presumptive service connection for diabetes mellitus, type II.  As such, the Veteran's claim for service connection for an eye disability, hypertension, peripheral neuropathy of upper and lower extremities, and kidney disability, all as secondary to diabetes mellitus, type II, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The nature and extent of the problem (including the issue if any of these disabilities warrant a compensable evaluation) is not before the Board at this time.

III.  Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as due to active service hazardous noise exposure.  He served as a boatswain's mate aboard the USS Kansas, he asserts that he was exposed to frequent shellings and gun fire.  

The RO has conceded in-service hazardous noise exposure in the September 2012 Statement of the Case.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The October 2011 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's 1969 service entrance examination shows that his hearing was within normal limits.  His October 1973 service exit examination only shows a whisper test, and no audiogram.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.   
    
On an October 2011 VA audiology examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385) (mixed hearing loss in the left ear).  The examiner noted that the Veteran had no tinnitus.  The examiner opined that it was less likely as not that the Veteran's current hearing loss, as whisper tests are unreliable and "insensitive to high frequency hearing loss, and without accurate audiometric testing performed at the Veteran's separation from service, the examiner was unable to determine if a change in hearing occurred during service.  The examiner stated that the Veteran did not have any hearing loss prior to active service.  

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from machine guns and the general noises tied to his work aboard the USS Kansas.  He stated that his hearing problems and tinnitus started while he was in active service.  The Veteran has also reported that when he was exposed to hazardous noise after separation from service, working construction, he always wore the mandated hearing protection.   During the February 2015 hearing, the Veteran also explained that he was unaware that the term "tinnitus" was used to describe the ringing sound he has had in his ears since active service, which was the reason that he denied having tinnitus to the October 2011 VA examiner. 

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay statement which he has submitted. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his current manifestations of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board also finds the lay statements in evidence credible.  The Veteran's statements are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.  Again, the Board notes that the Veteran seemed to have been unaware that the term "tinnitus" was used to describe the ringing sound he has had in his ears since active service, which was the reason that he denied having tinnitus to the October 2011 VA examiner. 

As for hearing loss, the Board finds that the Veteran's statements as to the onset of hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the October 2011 VA examiner stated that an opinion could not be issued without resorting to speculation, as no audiometric data existed from the Veteran's separation exam and, therefore, his hearing at the end of his service could not be compared to his hearing at the entrance into service.  

While stating that an opinion cannot be rendered without resorting to speculation does not , on its own, render the examination and opinion inadequate, the VA examiner also failed to address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, and apparently failed to explain to the Veteran what "tinnitus" was.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nor did the examiner discuss the Veteran's lack of unprotected hazardous noise exposure post-service.  While the examiner appeared to attribute the Veteran's hearing loss to factors other than service, the examiner never stated what post-service factors could have caused the Veteran's disability.  Regardless of the examiner's failure to discuss the etiology of the disabilities, the Veteran essentially denied any other factors caused his hearing loss, asserting that his hearing loss and tinnitus began in active service as a result to hazardous noise exposure.

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

Claim for entitlement to service connection for a back disability is dismissed.

Claim for entitlement to service connection for a bilateral hip disability is dismissed.

Claim for entitlement to service connection for diabetes mellitus, type I, is dismissed.

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted. 

Entitlement to service connection for a bilateral eye disability, as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for hypertension, as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for bilateral peripheral neuropathy of upper and lower extremities, as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for a kidney disability, as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for a bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


